Order entered February 28, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00769-CV

                         LARRY K. ANDERS, Appellant

                                          V.

          CROSSFIRST BANK, A KANSAS STATE BANK, Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-05551-2018

                                       ORDER

      Before the Court is appellee’s February 25, 2022 unopposed motion to

extend time to file its brief. We GRANT the motion. We ORDER appellee’s

brief be filed no later than April 6, 2022.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE